Citation Nr: 0723008	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  04-20 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2. Entitlement to service connection for accrued benefits. 

3.  Whether the veteran had qualifying service to establish 
basic legal entitlement to VA death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel

INTRODUCTION

The appellant is the surviving spouse of a veteran who had 
recognized active service (guerilla and regular Philippine 
army service) from January 1945 to January 1946.  This case 
is before the Board of Veterans' Appeals (Board) on appeal 
from a May 2003 rating decision by the Manila Department of 
Veterans Affairs (VA) Regional Office (RO).  On her May 2004 
Form 9, the appellant requested a videoconference hearing.  
On March 2005 report of contact, the veteran withdrew her 
hearing request. 


FINDINGS OF FACT

1.  The veteran died in February 1981 at the age of 53; 
cerebrovascular accident was certified as the cause of death.

2.  Cerebrovascular accident was not manifested in service or 
in the first postservice year; and there is no competent 
evidence linking the veteran's death-causing illness to 
service.

3.  The veteran had not established service connection for 
any disability, and service connected disability is not shown 
to have materially contributed to cause his death.

4.  The appellant's claim for accrued benefits was not filed 
within one year of the veteran's death; the veteran was not 
receiving any periodic benefits from VA, and did not have a 
claim pending with VA when he died.

5.  The veteran's certified military service from January 
1945 to October 1945 was with the recognized Philippine 
Guerilla service and from October 1945 to January 1946 was 
with the regular Philippine Army.

6.  The decedent did not have qualifying service to be 
eligible for VA pension benefits, and therefore the 
appellant, as his surviving spouse, is not eligible for VA 
death pension benefits.


CONCLUSION OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted. 38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2006).

2.  The basic legal criteria for establishing entitlement to 
accrued benefits are not met. 38 U.S.C.A. § 5121 (West 2002); 
38 C.F.R. § 3.1000 (2006).

3. As the veteran did not have qualifying service, the 
threshold legal requirement for establishing entitlement to 
nonservice-connected VA death pension benefits is not met. 38 
U.S.C.A. § 1541 (West 2002); 38 C.F.R. § 3.40 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter dated in January 2003 (prior to the rating on 
appeal) VA notified the appellant of the information and 
evidence needed to substantiate and complete her claim of 
entitlement to service connection for the cause of the 
veteran's death.  A September 2004 letter notified her of the 
information and evidence needed to substantiate and complete 
her claims of entitlement to service connection for accrued 
benefits and for nonservice-connected death pension benefits.  
Both letters informed her of what part of that evidence she 
was to provide and what part VA would attempt to obtain for 
her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the appellant to submit any 
additional information in support of her claims. See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The May 2003 
rating decision, the March 2004 statement of the case (SOC), 
and the November 2004 supplemental SOC provided the text of 
applicable regulations and explained what the evidence showed 
and why the claims were denied.  Additional notice of the 
five elements of a service-connection claims were not 
provided as is now required by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Board specifically finds, 
however, that the appellant is not prejudiced as she was 
given specific notice with respect to the elements of the 
claims here on appeal and cannot be prejudiced by not 
receiving notice of downstream issues that are not reached by 
a denial of the underlying benefit.  Accordingly, the Board 
finds that VA met its duty to notify the appellant of her 
rights and responsibilities under the VCAA.

While complete VCAA notice was not given prior to the rating 
on appeal, the Board finds that the lack of such a pre-
decision notice is not prejudicial to the appellant.  Proper 
notice was provided by the RO prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § .159(b).  The appellant 
is represented and has been provided with every opportunity 
to submit evidence and argument in support of her claim and 
to respond to VA notices.

Regarding the duty to assist, the record includes a January 
1945 Affidavit for Philippine Army Personnel, October 1945 
and January 1946 physical examination reports, a January 1946 
Affidavit for Philippine Army Personnel, the veteran's death 
certificate, and a clinical abstract from Dr. S. S. F.  The 
veteran's death certificate indicates that he died at home, 
in which there are no terminal hospital treatment records.  
The appellant identified treatment records at Far Eastern 
University Hospital for treatment of diseases of the liver 
and wounds in the feet.  The evidence of record does not 
suggest that the Far Eastern University Hospital records 
contain any critical information, i.e., information relating 
the veteran's death causing illness to his recognized 
service, and have not been associated with the claims file.  
And as the veteran had not established service connection for 
any disability, securing records to ascertain whether service 
connected disability contributed to cause the veteran's death 
would be pointless.  VA attempted to obtain treatment records 
from Dr. S. S. F.; however, Dr. S. S. F. did not provide the 
requested treatment records.  He responded that the clinical 
abstract he submitted indicating that the veteran experienced 
intermittent muscular pain and headaches three months after 
he was discharged from service was true and correct.  

All available pertinent records identified have been secured.  
A medical opinion need not be sought in this matter under 
38 C.F.R. § 3.159(c)(4) because the record fails to establish 
that an event, injury or disease occurred during service that 
could be linked to the veteran's death. See 38 C.F.R. 
§ 3.159(c)(4)(B).  Under these circumstances, any opinion on 
whether a disability is linked to service would be 
speculative.   VA's duty to assist is met.  The appellant is 
not prejudiced by the Board's proceeding with review of the 
matter on the merits at this point.  See Conway v. Principi,  
6 Vet. App. 226 (1994).  


II.  Factual Background

As noted, it is certified that all of the veteran's active 
service was either recognized guerilla service or with the 
Philippine Army in the service of United States armed forces.  
During his lifetime he had not established service connection 
for any disability.  His death certificate reveals that he 
died at home in February 1981, at the age of 53, and lists 
the cause of his death as cerebrovascular accident.  No other 
causes were listed.  

The veteran's service record includes a January 1945 
Affidavit for Philippine Army Personnel, which did not list 
any wounds or illnesses.  October 1945 and January 1946 
physical examination reports did not reveal any 
abnormalities.  No wounds or illnesses were listed on a 
January 1946 Affidavit for Philippine Army Personnel.  

Postservice medical records include a September 2004 clinical 
abstract from Dr. S. S. F. that indicated that the veteran 
experienced intermittent muscular pain and headaches 
beginning three months after he was discharged form service.  
He was advised to consult a physician, but did not do so due 
to financial constraints.  It was noted that he had rigid 
upper and lower extremities and flaccid left and lower 
extremities.  

III.  Criteria and Analysis

Service Connection for the Cause of the Veteran's Death

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death. 38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312(a).  Service connection will be 
granted for a disability if it is shown that the veteran 
suffered from such disability and that it resulted from an 
injury suffered or disease contracted in line of duty, or 
from aggravation in line of duty of a preexisting injury or 
disease.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Certain 
diseases, including cerebrovascular accidents, may be 
presumed to have been incurred in service if they become 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

As noted, the cause of the veteran's death was 
cerebrovascular accident and no other causes were indicated.  
No cerebrovascular accidents were manifested during service 
or in the veteran's first postservice year, and there is no 
competent evidence linking such disease to the veteran's 
service.  The earliest a cerebrovascular accident was 
reported was in 1981 at the time of the veteran's death, 
about 35 years postservice.  Consequently, service connection 
for such disease (and ultimately the cause of the veteran's 
death) on the basis that it was incurred in service (or may 
be presumed to have been incurred in service) is not 
warranted.  

Inasmuch as the veteran had not established service 
connection for any disability, there is no basis for finding 
that service connected disability contributed to cause his 
death.  The appellant maintains that the veteran's death was 
due to illnesses caused by service.  However, because she is 
a layperson, her unsupported contentions in the matter of 
medical causality merit little probative value.  The Court 
has held that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  There is a preponderance of the evidence against 
this claim, and it must be denied.

Accrued Benefits

Benefits to which a veteran was entitled at his death, based 
on evidence on file at the date of death, will be paid to 
survivors, as provided by law. See 38 U.S.C.A. § 5121; 38 
C.F.R. § 3.1000.  Application for accrued benefits must be 
filed within one year after the date of death. See 38 
U.S.C.A. § 5121(c).

The death certificate shows that the veteran died in February 
1981.  The appellant submitted an application for benefits in 
January 2003.

A review of the evidence shows that the appellant's claim was 
submitted well over one year after the veteran's death.  
Thus, her claim of entitlement to accrued benefits is 
untimely.  As a result, the appellant has no legal 
entitlement to any accrued benefits that may exist.

The Board points out that the veteran did not have a claim 
pending at the time of his death nor was he entitled to 
receive any compensation benefits at the time of his death so 
as to even bring about a claim of entitlement to accrued 
benefits.  Nonetheless, where the law and not the evidence is 
dispositive of the issue before the Board, the claim should 
be denied because of the absence of legal merit or the lack 
of entitlement under the law. See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Accordingly, entitlement to accrued 
benefits under is denied as there is no legal entitlement 
thereto.




Nonservice-Connected Death Pension Benefits

VA law provides that nonservice-connected death pension 
benefits shall be paid to the surviving spouse of a veteran 
of a period of war who meets established service 
requirements. 38 U.S.C.A. § 1541.  Service before July 1, 
1946, in the organized military forces of the Government of 
the Commonwealth of the Philippines, while such forces were 
in the service of the Armed Forces of the United States 
pursuant to the military order of the President dated July 
26, 1941, including in recognized guerrilla units, is not 
deemed to have been qualifying active military, naval or air 
service for the purpose of establishing entitlement to 
nonservice-connected death pension benefits to a deceased 
veteran's spouse. See 38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

The Court has held that "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  Service department findings are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

Service department reports establish that the veteran's 
recognized guerilla and Philippine army service is not 
qualifying for the nonservice-connected death pension 
benefits.  The appellant has provided no further evidence 
that would warrant a request for re-certification of service.  
See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  Since the 
law is dispositive of this issue, the appellant's claim must 
be denied because of the absence of legal merit or 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).





ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to accrued benefits is denied.

The appeal to establish basic legal entitlement to VA death 
pension benefits is denied.




____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


